Farmer and Dunn, JJ., dissenting: We cannot agree to the opinion in this case. Paragraph (b) of section 19 of the Workmen’s Compensation act provides that the decision of the committee of arbitration shall become the decision of the Industrial Board unless within fifteen days after receipt of a copy of the decision and notice of the time when it was filed with said board a petition for a review is filed, and unless such party petitioning for a review shall, within twenty days after receipt by him of the copy of said decision, file with the board either an agreed statement of the facts appearing upon the hearing before the arbitrator or committee of arbitration, or if such party shall so elect, a correct stenographic report of the proceedings at such hearing. The Industrial Board may, for sufficient cause shown, grant further time, not exceeding thirty days, “in which to petition for such review or to file such agreed statement or stenographic report.” The agreed statement of facts or stenographic report “shall be authenticated by the signatures of the parties or their attorneys, and in the event they do not agree as to the correctness of the stenographic report it shall be authenticated by the signature of the chairman of the committee of arbitration.” The things required by the statute to be done to give the board jurisdiction to review the decision of the committee of arbitration are, filing a petition for review and an agreed statement of facts or correct stenographic report authenticated in the manner provided. The requirement that a petition for review shall be filed within fifteen days after notice of filing the decision, or within such further time, not exceeding thirty days, as the board may grant for sufficient cause, is in no plainer, more direct and positive terms than the requirement that the agreed statement of facts or stenographic report, duly authenticated, shall be filed within twenty days after notice of filing the decision, or within such further time, not exceeding thirty days, as the board may for sufficient cause grant. The plain, unambiguous language of the statute is that the decision of .the committee of arbitration shall become the decision of the Industrial Board unless a petition for review and agreed statement of facts or stenographic report, authenticated, shall be filed within the time prescribed. Both are required to give the board jurisdiction to review the decision, and it certainly cannot be said to be a compliance with the statute to file a transcript of what purports to be the evidence heard before the committee of arbitration, unauthenticated. As we understand the statute, the decision of the committee of arbitration becomes the decision of the Industrial Board, and cannot be reviewed unless the authenticated report, as well as the petition for review, is filed within the time prescribed. The authentication of the report is made essential by the statute, and no provision is made for filing or authenticating it after the time limited has expired. There does not seem to .be any such ambiguity in the statute as to authorize giving it any other meaning than that which its language imports. The legislature has said what is necessary to be done to secure a review of the decision of the committee of arbitration by the Industrial Board, and that should govern.